Judgments of conviction and orders reversed on the law and a new trial granted, and motion for a bill of particulars granted. Memorandum: The trial court should have granted the request of the defendant’s counsel to charge more clearly and definitely as to what testimony in the ease, if any, constituted proof independent of the alleged confessions and as to the necessity of such independent proof. The court should have permitted a more extended cross-examination of the witness Donnelly as to the basis for the promises of immunity made to him. We cannot say from this record that the defendant was not prejudiced by these rulings of the trial court, and, therefore, the judgments of conviction should be reversed and a new trial granted. Preliminary to the new trial, the District Attorney should be required to inform the defendant as to the exact date of the commission of the alleged criminal acts, so that the defendant can prepare alibi proof, if he so desires. All concur, except Larkin, J., who dissents and votes for affirmance. (See Code Grim. Pro., § 542.) (The judgments convict defendant of the crime of sodomy; the orders deny defendant’s motion for a new trial and his motion for a bill of particulars.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.